DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, line 10, the recitation “to covert” should be – to convert
Claim 10, line 9, the recitation “the power system” should be -- a power system
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2011/0291606), in view of Minoru (JP 2016146252).

Regarding claim 1, Lee (U.S. 2011/0291606) teaches in Fig. 1, power storage module (100) comprising:
a secondary battery (120; [0041]); 

wherein the bidirectional DC-DC converter (113; [0049]) is configured to operate in a discharge mode ([0049], lines 15-20) to convert DC power from the secondary battery (120) and to supply the converted DC power to an input/output unit (118; [0049], lines 15-20), and to operate in a charge mode ([0049], lines 7-14) to 
a control unit (114+115) configured to force the bidirectional DC-DC converter (113) to operate in the discharge mode ([0049], lines 15-20) and to monitor a temperature of the secondary battery (120; [0051] [0052]).
Lee teaches a switching element and a switching frequency and power conversion efficiency ([0058]) but does not explicitly teach (a bidirectional DC-DC converter that includes) a switching element that is arranged at a position, such that heat generated by the switching element is transmitted to the secondary battery; (a control unit configured to force the bidirectional DC-DC converter to operate in the discharge mode) and to increase a switching frequency of the switching element to increase a temperature of the secondary battery.
Minoru (JP 2016146252 A) teaches in Fig. 10, a DC-DC converter (14) that includes a switching element (SW included in 14; paragraph 13 of the 5th embodiment) that is arranged at a position (paragraph 13 of the 5th embodiment, the control circuit 15 performs control to increase the switching frequency of the switching element SW in the DC/DC converter 14 when the instruction signal Sc’ is turned ON. For this reason, the calorific value of the DC/DC converter 14 increases), such that heat generated by the th embodiment, the heat transfer mechanism is generated by the second power conversion unit DC/DC converter 14 that performs power conversion on the power supplied from the battery. The heat can be transferred to the battery); 
a control unit (15) configured to force the DC-DC converter (14) to operate in the discharge mode (paragraph 6 of the 5th embodiment) and to increase a switching frequency of the switching element to increase a temperature of the secondary battery (paragraph 6 of claims, the in-vehicle battery temperature control system according to claim 1, wherein the control unit increases the heat generation amount by performing control to increase a switching frequency of the switching converter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a DC-DC converter that includes) a switching element that is arranged at a position, such that heat generated by the switching element is transmitted to the secondary battery; (a control unit configured to force the DC-DC converter to operate in the discharge mode) and to increase a switching frequency of the switching element to increase a temperature of the secondary battery of Minoru’s into Lee’s, in order to maximize power conversion efficiency (last 2 paragraphs of the 5th embodiment; Minoru).
Regarding claim 2, Lee teaches the power storage module according to Claim 1, in view of Minoru, wherein the control unit (15, Fig. 10; paragraph 13 of the 5th embodiment, the control circuit 15 performs control to increase the switching frequency of the switching element SW in the DC/DC converter 14 when the instruction signal Sc ′ is turned ON. For this reason, the calorific value of the DC/DC converter 14 increases; th embodiment, battery heated during traveling; Minoru).
Regarding claim 3, Lee teaches the power storage module according to Claim 1, in view of Minoru, wherein the control unit (15, Fig. 10; Minoru) is configured to set the switching frequency of the switching element to a maximum frequency within an operational range (corresponding range of frequency operation of switching element including upper limit or maximum frequency, paragraph 6 of claims, the in-vehicle battery temperature control system according to claim 1, wherein the control unit  increases the heat generation amount by performing control to increase a switching frequency of the switching converter; Minoru) to maximize the DC power supplied from the bidirectional DC-DC converter  (113, Fig. 1; [0049]) (or 14, Fig. 10; Minoru) to the input/output unit (paragraph 22 of the 5th embodiment, battery temperature control with heating efficiency for power conversion efficiency; Minoru) when the control unit determines the temperature of the secondary battery needs to be increased (paragraph 1 of claims, temperature control system adjust temperature of battery; paragraph 6 of claims, the in-vehicle battery temperature control system according to claim 1, wherein the control unit  increases the heat generation amount by performing control to increase a switching frequency of the switching converter; Minoru).
Regarding claim 6, Lee teaches the power storage module according to Claim 1, in view of Minoru, wherein the secondary battery (120, Fig. 1) comprises a lithium ion battery ([0050]).
Regarding claim 7, Lee teaches the power storage module according to Claim 1, in view of Minoru, wherein the secondary battery includes a temperature sensor ([0051] [0052]) configured to measure the temperature of the secondary battery (120, Fig. 1).
Regarding claim 8, Lee teaches the power storage module according to Claim 7, in view of Minoru, wherein the control unit (114+115, Fig. 1) (15, Fig. 10; Minoru) is configured to increase the switching frequency of the switching element (paragraph 6 of claims, the in-vehicle battery temperature control system according to claim 1, wherein the control unit  increases the heat generation amount by performing control to increase a switching frequency of the switching converter; Minoru) when the temperature sensor detects that the temperature of the secondary battery ([0051] [0052]) is below a predetermined temperature reference value (corresponding temperature reference value set for battery temperature adjustment by the control system, paragraph 1 of claims; Minoru).
Regarding claim 9, Lee teaches the power storage module according to Claim 1, in view of Minoru, further comprising a housing with the bidirectional DC-DC converter (corresponding housing of 113, Fig. 1; [0049]) housed in a position upward of a position of the secondary battery relative to a bottom portion of the housing (corresponding housing and positions of the DC-DC converter 14 and battery 11, Fig. 10, so that heat is generated and transferred from the DC-DC converter 14 to the th embodiment; Minoru), such that heat generated by the switching element (SW included in 14, Fig. 10; paragraph 13 of the 5th embodiment) in the bidirectional DC-DC converter (113, Fig. 1; [0049]) (14, Fig. 10; Minoru) is transmitted to the secondary battery (11, Fig. 10; Minoru) through convection of air existing in the housing (paragraph 19 of the 5th embodiment, the heat transfer mechanism is generated by the second power conversion unit DC/DC converter 14 that performs power conversion on the power supplied from the battery 11. The heat can be transferred to the battery 11; Minoru).
Regarding claim 10, Lee teaches in Fig. 1, a power supply system (100) comprising:
a power conditioner (111+118+112+116+117) including: 
a DC bus line (at N1 that connects 111, 118, 112 and 113 together), 
a DC-DC converter (111; [0045]) configured to convert DC power supplied from a power generator (130) to DC power having a different voltage value ([0045]), and further configured to supply the converted DC power to the DC bus line ([0045]), and 
a bidirectional DC-AC inverter (112; [0047] [0048]) configured to convert AC power supplied from a power system (140) to DC power ([0047] [0048]) and to supply the converted DC power to the DC bus line (at N1 that connects 111, 118, 112 and 113 together), and further configured to convert DC power supplied from the DC bus line into AC power ([0047] [0048]) and to supply the converted AC power to an AC load (150; [0043] [0044]) connected to the power system (140; [0043] [0044]); and 

a secondary battery (120; [0041]), 
a bidirectional DC-DC converter (113; [0049]), 
wherein the bidirectional DC- DC converter (113; [0049]) is configured to operate in a discharge mode ([0049], lines 15-20) to convert DC power from the secondary battery (120) and to supply the converted DC power to the DC bus line (at N1 that connects 111, 118, 112 and 113 together) through an input/output unit (118; [0049], lines 15-20), and to operate in a charge mode ([0049], lines 7-14) to convert DC power from the DC bus line through the input/output unit (118; [0049], lines 15-20) and to supply the converted DC power to the secondary battery (120), and 
a control unit (115) configured to force the bidirectional DC-DC converter (113) to operate in the discharge mode ([0049], lines 15-20) and to monitor a temperature of the secondary battery (120; [0051] [0052]).
Lee teaches a switching element and a switching frequency and power conversion efficiency ([0058]) but does not explicitly teach (a bidirectional DC-DC converter that includes) a switching element that is arranged at a position, where heat generated by the switching element is transmitted to the secondary battery; (a control unit configured to force the bidirectional DC-DC converter to operate in the discharge mode) and to increase a switching frequency of the switching element to increase a temperature of the secondary battery.
th embodiment) that is arranged at a position (paragraph 13 of the 5th embodiment, the control circuit 15 performs control to increase the switching frequency of the switching element SW in the DC/DC converter 14 when the instruction signal Sc’ is turned ON. For this reason, the calorific value of the DC/DC converter 14 increases), such that heat generated by the switching element is transmitted to the secondary battery (11; paragraph 19 of the 5th embodiment, the heat transfer mechanism is generated by the second power conversion unit DC/DC converter 14 that performs power conversion on the power supplied from the battery. The heat can be transferred to the battery); 
a control unit (15) configured to force the DC-DC converter (14) to operate in the discharge mode (paragraph 6 of the 5th embodiment) and to increase a switching frequency of the switching element to increase a temperature of the secondary battery (paragraph 6 of claims, the in-vehicle battery temperature control system according to claim 1, wherein the control unit  increases the heat generation amount by performing control to increase a switching frequency of the switching converter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a DC-DC converter that includes) a switching element that is arranged at a position, such that heat generated by the switching element is transmitted to the secondary battery; (a control unit configured to force the DC-DC converter to operate in the discharge mode) and to increase a switching frequency of the switching element to increase a temperature of the secondary battery of Minoru’s into Lee’s, in th embodiment; Minoru).
Regarding claim 11, Lee teaches the power supply system according to Claim 10 , in view of Minoru, wherein the control unit (15, Fig. 10; paragraph 13 of the 5th embodiment, the control circuit 15 performs control to increase the switching frequency of the switching element SW in the DC/DC converter 14 when the instruction signal Sc ′ is turned ON. For this reason, the calorific value of the DC/DC converter 14 increases; Minoru) is further configured to increase the switching frequency of the switching element (paragraph 6 of claims, the in-vehicle battery temperature control system according to claim 1, wherein the control unit  increases the heat generation amount by performing control to increase a switching frequency of the switching converter; Minoru) relative to a switching frequency in a normal driving of the switching element (paragraph 19 and 21 of the 5th embodiment, battery heated during traveling; Minoru).
Regarding claim 12, Lee teaches the power supply system according to Claim 10 , in view of Minoru, wherein the power conditioner includes: a power measuring unit ([0051] [0052], e.g., corresponding power P=V*I of measured battery voltage V, current I; remaining power, SOC, charged power amount, etc. so that power consumption is determined) configured to measure power consumption in the AC load (150, Fig. 1; [0044], 150 consuming power from 130 or 120 or 140; [0043] [0048]), and a command unit (114; [0058]) configured to output command information ([0058]) that controls an output from the bidirectional DC-DC converter (113) to become a maximum output within an output range (corresponding output range including upper limit or maximum 
Regarding claim 13, Lee teaches the power supply system according to Claim 10 , in view of Minoru, wherein the power conditioner includes a command unit (114; [0058]) configured to output command information ([0058]) that controls an output of the bidirectional DC-DC converter (output of 113 at N1, Fig. 1) to become a predetermined output that is equal to or lower than a maximum output of the bidirectional DC-DC converter (corresponding output range including upper limit or maximum output level of 113 at N1, Fig. 1), to the control unit (115), when a temperature of the secondary battery ([0051] [0052]) needs to be increased (paragraph 1 of claims, temperature control system adjust temperature of battery; paragraph 6 of claims, the in-vehicle battery temperature control system according to claim 1, wherein the control unit  increases the heat generation amount by performing control to increase a switching frequency of the switching converter; Minoru).
Regarding claim 14, Lee teaches the power supply system according to Claim 10 , in view of Minoru, wherein the control unit (15, Fig. 10; Minoru) is configured to set the switching frequency of the switching element to a maximum frequency within an operational range (corresponding range of frequency operation of switching element including upper limit or maximum frequency, paragraph 6 of claims, the in-vehicle battery temperature control system according to claim 1, wherein the control unit  increases the heat generation amount by performing control to increase a switching frequency of the switching converter; Minoru) to maximize the DC power supplied from the bidirectional DC-DC converter  (113, Fig. 1; [0049]) (or 14, Fig. 10; Minoru) to the DC bus line (at N1, Fig. 1) through the input/output unit (paragraph 22 of the 5th embodiment, battery temperature control with heating efficiency for power conversion efficiency; Minoru) when the control unit determines the temperature of the secondary battery needs to be increased (paragraph 1 of claims, temperature control system adjust temperature of battery; Minoru).
Regarding claim 17, Lee teaches the power supply system according to Claim 10, in view of Minoru, wherein the secondary battery (120, Fig. 1) comprises a lithium ion battery ([0050]).
Regarding claim 18, Lee teaches the power supply system according to Claim 10 , in view of Minoru, wherein the secondary battery includes a temperature sensor ([0051] [0052]) configured to measure the temperature of the secondary battery (120, Fig. 1).
Regarding claim 19, Lee teaches the power supply system according to Claim 18 , in view of Minoru, wherein the control unit (114+115, Fig. 1) (15, Fig. 10; Minoru) is 
Regarding claim 20, Lee teaches the power supply system according to Claim 10 , in view of Minoru, wherein the power storage module further comprises a housing with the bidirectional DC-DC converter (corresponding housing of 113, Fig. 1; [0049]) housed in a position upward of a position of the secondary battery relative to a bottom portion of the housing (corresponding housing and positions of the DC-DC converter 14 and battery 11, Fig. 10, so that heat is generated and transferred from the DC-DC converter 14 to the battery 11, paragraph 19 of the 5th embodiment; Minoru), such that heat generated by the switching element (SW included in 14, Fig. 10; paragraph 13 of the 5th embodiment) in the bidirectional DC-DC converter (113, Fig. 1; [0049]) (14, Fig. 10; Minoru) is transmitted to the secondary battery (11, Fig. 10; Minoru) through convection of air existing in the housing (paragraph 19 of the 5th embodiment, the heat transfer mechanism is generated by the second power conversion unit DC/DC converter 14 that performs power conversion on the power supplied from the battery 11. The heat can be transferred to the battery 11; Minoru).
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2011/0291606), and Minoru (JP 2016146252), as applied above in claims 1 and 10, and further in view of Kim (U.S. 2014/0197778).
Regarding claim 4, Lee teaches the power storage module according to Claim 1, in view of Minoru. The combination does not explicitly teach wherein the bidirectional DC-DC converter includes: an inductor connected at a first end to an output terminal on a high potential side of the secondary battery, a first switching element connected between a second end of the inductor and the input/output unit, and a second switching element connected between the second end of the inductor and an output end on a low potential side of the secondary battery.
Kim (U.S. 2014/0197778) teaches in Fig. 2, wherein the bidirectional DC-DC converter (50; [0037] [0055]) includes: an inductor (51) connected at a first end (first end of 51 connected to positive terminal of 80) to an output terminal on a high potential side of the secondary battery (positive terminal of 80), a first switching element (52; [0057]) connected between a second end of the inductor (at n1) and the input/output unit (20), and a second switching element (53; [0058]) connected between the second end of the inductor (at n1) and an output end on a low potential side of the secondary battery (negative terminal of 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the bidirectional DC-DC converter includes: an inductor connected at a first end to an output terminal on a high potential side of the secondary battery, a first switching element connected between a second end of the inductor and the input/output unit, and 
Regarding claim 5, Lee teaches the power storage module according to Claim 4, in view of Minoru and further in view of Kim, wherein the control unit (114+115, Fig. 1) (15, Fig. 10; Minoru) is configured to maintain the first switching element in an off state (state of 52 controlled by 80, Fig. 2; Kim) when the control unit determines the temperature of the secondary battery ([0051] [0052]) needs to be increased (paragraph 6 of claims, the in-vehicle battery temperature control system according to claim 1, wherein the control unit  increases the heat generation amount by performing control to increase a switching frequency of the switching converter; Minoru).
Regarding claim 15, Lee teaches the power supply system according to Claim 10, in view of Minoru. The combination does not explicitly teach wherein the bidirectional DC-DC converter includes: an inductor connected at a first end to an output terminal on a high potential side of the secondary battery, a first switching element connected between a second end of the inductor and the input/output unit, and a second switching element connected between the second end of the inductor and an output end on a low potential side of the secondary battery.

Regarding claim 16, Lee teaches the power supply system according to Claim 15 , in view of Minoru and further in view of Kim, wherein the control unit (114+115, Fig. 1) (15, Fig. 10; Minoru) is configured to maintain the first switching element in an off state (state of 52 controlled by 80, Fig. 2; Kim) when the control unit determines the temperature of the secondary battery ([0051] [0052]) needs to be increased (paragraph 6 of claims, the 
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2014/0285155, U.S. 2010/0289452, U.S. 2009/0167234 and CN 103532379 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/DUNG V BUI/Examiner, Art Unit 2859 

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 8, 2022